Exhibit 32.1 Certification Pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code I, Dustan E. McCoy, Chief Executive Officer of Brunswick Corporation, certify that: (i) Brunswick Corporation’s report on Form 10-Q for the quarterly period ended April 2, 2011 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934;and (ii) the information contained in Brunswick Corporation’s report on Form 10-Q for the quarterly period ended April 2, 2011 fairly presents, in all material respects, the financial condition and results of operations of Brunswick Corporation. BRUNSWICK CORPORATION By: /s/DUSTAN E. MCCOY Dustan E. McCoy Chairman and Chief Executive Officer Date: May 6, 2011
